                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION

JAYSON MILES SPROUSE                                                                     PLAINTIFF

v.                                                       CIVIL ACTION NO. 5:18-CV-P149-TBR

STEVEN WILLIAMS et al.                                                               DEFENDANTS

                                     MEMORANDUM OPINION

           Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address, and, if different, mailing

address, to the Clerk and to the opposing party or the opposing party’s counsel. Failure to notify

the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

           The Court sent a document to Plaintiff on October 29, 2018. That document was

returned to the Court by the U.S. Postal Service marked “Return to Sender” on December 4,

2018. Plaintiff has not advised the Court of his new address, and documents from this Court and

Defendants in this action cannot be served on Plaintiff. In such situations, courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962). Because it appears to this Court that Plaintiff has

abandoned any interest in prosecution of this case, the Court will dismiss the case by separate

Order.

Date:    February 11, 2019


cc:        Plaintiff, pro se
           Defendants
4413.009
